Davis, C. J.
This case comes here on the ruling of the circuit court in sustaining a demurrer to appellant’s complaint.
It is alleged that appellant resided in the city of Terre Haute, where he owned a stock of drugs of the value of two thousand dollars, and that appellee owned, in the county of Sullivan, forty miles distant, the land described in the complaint, sixty-two acres, of the value of two hundred dollars; that said appellee, for the purpose of defrauding appellant, fraudulently and falsely represented to appellant that said land was well located, and *589well adapted to farming purposes, was good and productive soil, and very fertile; that fifty acres thereof were in a high state of cultivation, and were then in cultivation in corn, except a small amount in meadow, and all said tract was fine land, well and securely fenced and well timbered with ’ valuable timber, and was good tillable soil, and well improved, and that said land was worth thirty dollars per acre; that, in truth and in fact, said land was not well located and well adapted to farming purposes; that the soil thereof was not good, productive and fertile; that there was not fifty acres in a high state of cultivation, and said land was not fine land nor well and securely fenced, and had no timber of any value thereon, and was not good, tillable soil; that said land was sandy and unproductive, without fence, and was entirely worthless as farming lands, and was wholly unfit for cultivation, or for any other purpose, and could not be sold for five dollars per acre; that appellant was a practicing physician, and engaged in the practice of medicine at Terre Haute, at the time said fraudulent representations were made,' and that it was impossible for him to leave said1 city on account of sick patients, who were then demanding his immediate attention, and that he could not leave them, and that he did not have any person to act for him in said premises, either to care for the sick patients or to examine said real estate, and that he was compelled to, and did, rely wholly upon the statements of appellee as to the kind, character, condition, and location of said land, the quality and production of the soil, and the value thereof, etc.; that, in reliance thereon, he traded to appellee his said stock of drugs, and took in exchange therefor said tract of land, and that on account of said fraud he has been damaged, etc.
The facts on which the action is predicated are well *590and strongly stated. There is no technical defect in the pleading. The only question is, whether such fraudulent representations, and the damages sustained as the result thereof, can be made the basis for a cause of action.
In our opinion, the representations that said land was in a high state of cultivation, and was then in cultivation in corn and meadow, and that all of said tract was well and securely fenced, and well timbered with valuable timber, were as to alleged existing facts. Busterud v. Farrington (Minn.), 31 N. W. Rep. 360; Jackson v. Armstrong, 50 Mich. 65.
The appellant had the right to rely thereon, under the circumstances disclosed. The truth of all such representations is negatived in the complaint in clear and explicit terms. The demurrer concedes that the representations were made, as alleged; that they were false and made for the purpose of cheating and defrauding appellant ; and that by reason thereof the appellant was damaged in a sum in excess of fifteen hundred dollars.
It is alleged in the complaint that all the facts were well known to appellee, and that he knew the representations so made by him were untrue.
We quote, in this connection, from Jones v. Hathaway, 77 Ind. 14: “There can be no doubt, we think, that the alleged fraud of the appellants, in the letting of the lands and in the procurement of the note in suit, is well pleaded both in the answer and in the counterclaims. The false and fraudulent representations of the appellants, stated by appellees in their answer and counterclaims, were as to alleged existing facts, namely, that the demised lands were not subject to overflow, and never had been overflowed. The representations were as to matters of fact, on which the appellees had the right to rely; and their truth was negatived in clear and explicit terms. Certainly, the appellees were under no obligations to go *591upon the demised lands and examine or inquire into the truth or falsity of the appellants’ representations. Taylor v. Fletcher, 15 Ind. 80.
Filed April 5, 1894.
“Upon this point, in Mead v. Bunn, 32 N. Y. 275, the court said that it is a ‘mistaken assumption that a false representation by one of the parties to a contract puts the other on inquiry as to its truth. Every contracting party has an absolute right to rely on the express statement of an existing fact, the truth of which is known to the opposite party, and unknown to him, as the basis of a mutual engagement; and he is under, no obligation to investigate and verify statements, to the truth of which, the other party to the contract, with full means of knowledge, has deliberately pledged his faith. ’ ”
It is not necessary to go to the full extent of the rule quoted in this case.
The doctrine enunciated in this case has not been over.ruled or modified, but has been cited with approval. Ledbetter v. Davis, 121 Ind. 119.
The complaint, in our opinion, is sufficient to withstand the demurrer.
Judgment reversed, with instructions to overrule the demurrer to the complaint.